Citation Nr: 1448724	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for lumbar strain and degenerative disc disease (DDD) of the lumbar spine as separate issues.

The Board in July 2003 remanded both claims for further development, and upon their return to the Board in January 2005 denied service connection for both.  In July 2005, the Court of Appeals for Veterans Claims (CAVC or the Court) vacated and remanded this decision on the basis of a Joint Motion for Remand.

The Board then again denied service connection for a low back strain and remanded the question of service connection for DDD in a March 2006 decision.  The Veteran again appealed the denial to the CAVC, which in March 2006, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board.  The Board in turn remanded the issue in January 2008.

Both issues returned to the Board in January 2009; at that time the Board again denied service connection for the strain and DDD of the lumbar spine as separate claims.  The Veteran appealed, and the Court again vacated and remanded the matters to the Board on the basis of a Joint Motion for Remand.  Most recently, the Board remanded the appeals for additional development.

At this time, the Board has recharacterized the appeal to better reflect the Veteran's allegations, the evidence of record, and the applicable precedential law; the separate claims of service connection for a lumbar spine strain and DDD of the lumbar spine are combined to a single claim of service connection for a low back disability.  Not only has the Veteran consistently referred to his claim as for such, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the medical evidence shows that both conditions are so intertwined that they cannot properly be considered separately.  

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded the appeal for further development.  The AOJ has complied with most aspects of those instructions.  The Social Security Administration (SSA) was contacted and provided what appears to be all records in its possession.  However, as determinations from July 1997 and April 1998 are not among those records, the AOJ should again request those records.

Further, the AOJ requested the Veteran's assistance in securing additional private medical records from October 1996, but the Veteran failed to respond, frustrating VA's development.  The AOJ complied with the Board's directive to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The final development ordered by the Board was provision of a VA examination by an "orthopedic spine surgeon or a neurologist" in order to secure an adequate opinion on the rather complicated question of whether any current low back disorder was caused or aggravated by military service.  Unfortunately, while the AOJ did provide a new examination, such was not conducted by the specified specialist.  Instead, a doctor identified in public records as a general family medicine practitioner, with no certifications or apparent special qualifications as required by the Board, performed the examination and offered the requested opinions.  This does not represent even substantial compliance, and hence remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board would further note that the rationales offered by the examiner in responding to the Board's questions were also inadequate, as they presented no reasoning or logic to permit critical assessment.

The Board recognizes, however, that the questions posed in the March 2012 remand were complex, and will narrow the focus of the inquiry.  

First, the wear and tear of the physical activity of basic training caused the Veteran to become symptomatic.  The evidence of record also offers ample proof of the second element of serve connection-a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Degenerative disc disease, degenerative joint disease, and a disc herniation are all shown in recent medical records.

What is lacking, then, and must be the focus of VA's inquiry, is whether it is at least as likely as not that the current disability is related to the in-service back problems.  On remand, this question must be clearly addressed by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, from August 2014 to the present.

2.  Request from the SSA copies of the determinations that were made on July 29, 1997 and April 28, 1998.  

If, after continued efforts to obtain these Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Provide the complete claims file to an orthopedic spine surgeon or a neurologist.  The Board will accept review/examination/opinions by a different medical professional so long as the responses to the Board's inquiries are certified to have been prepared in consultation with such a specialist.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Physical examination is not required unless the reviewing doctor determines that such is necessary.  

Note that the "complete claims file" includes all records maintained as part of the VBMS and Virtual VA systems.  If the reviewer doer snot have access to these systems, all relevant documents must be printed and physically provided for review.  The claims folder must be reviewed in conjunction with the examination.  

While the ultimate question is whether any currently diagnosed low back disability is related to the in-service low back complaints, responses to the following will be helpful:

a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a low back injury or disease pre-existed active service.  

The examiner's attention is directed to the pre-service 1962 treatment records from Dr. Keats documenting clinical findings and subjective complaints including positive straight leg raise tests and Goldthwaite's signs.   
 
The examiner's attention is also directed to the radiographic evidence in October 1996 showing "small osteophytes" and March 1997 showings of "moderate discogenic degenerative changes at L4 and L5.

b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing low back injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c)  If not, is any current low back disorder at least as likely as not (a probability of 50 percent or greater) related to a back injury or disease that the clinician determined was aggravated during service or otherwise related to service, including back symptoms therein.  What role did the October 1996 traumatic injury to the low back play in the development and severity of the current disability?  Was any subsequent low back manifestation a progression of a pre-existing (before 1996) low back condition?  Can the signs, symptoms, and manifestations of the October 1996 injury be separated and distinguished from those due to other low back conditions?

A full and complete rationale for all opinions expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


